Citation Nr: 0826878	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  02-07 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
chondral defect of the left patella with traumatic arthritis 
for the time period prior to July 31, 2001.

2.  Entitlement to a rating in excess of 40 percent for a 
chondral defect of the left patella with traumatic arthritis 
for the time period from December 1, 2001 (exclusive of 
periods of assigned temporary total ratings).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1984 to 
November 1990.  His DD Form 214 (Report of Discharge From 
Service) noted that the character of his discharge was other 
than honorable; however, an October 1996 VA administrative 
decision concluded that he is eligible for VA benefits.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision by the Pittsburg, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In the March 2002 rating action, the 
RO continued a previously assigned 20 percent rating for a 
left knee disability, effective January 1, 2000.  

The veteran testified during a hearing before RO personnel in 
August 2002; a transcript of that hearing is of record.  

In December 2003, June 2005, and October 2006 the Board 
remanded the veteran's claims for further development, to 
include a referral to the VA Chief Benefits Director or the 
Director of the VA Compensation and Pension Service for the 
assignment of an extraschedular evaluation of the veteran's 
left knee disability. 

In a November 2007 letter, the Veterans Benefits 
Administration (VBA) Director of Compensation and Pension 
Service (Director) reviewed the veteran's entitlement to an 
extraschedular evaluation and determined that under the 
provisions of 38 C.F.R. § 3.321(b)(1) an evaluation of 40 
percent should be assigned for the veteran's left knee 
disability.  In a November 2007 rating decision, the RO 
increased the rating to 40 percent effective December 1, 2001 
for the veteran's left knee disability.  However, the issue 
of entitlement to a higher disability evaluation for a left 
knee disability remains before the Board.  See AB v. Brown, 6 
Vet. App. 35 (1993).

In July 2008, the undersigned Veterans Law Judge granted the 
veteran's motion to advance this case on the Board's docket, 
pursuant to the provisions of 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In November 2007, the Director authorized a 40 percent 
rating for the veteran's chondral defect of the left patella 
with traumatic arthritis, noting that it caused marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

3.  For the time period prior to July 31, 2001, the veteran's 
chondral defect of the left patella with traumatic arthritis 
was manifested by marked interference with his employment.

4.  For the time period from December 1, 2001, the veteran's 
chondral defect of the left patella with traumatic arthritis 
was not manifested by marked interference with employment or 
frequent periods of hospitalization beyond that already 
contemplated by the 40 percent extraschedular rating for his 
left knee disability.

5.  For the time period from December 1, 2001, the veteran's 
chondral defect of the left patella with traumatic arthritis 
was manifested by findings of limitation of motion that did 
not equate to extension limited to 45 degrees and did not 
include objective findings of ankylosing of the knee.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent 
extraschedular rating, but no higher, have been met for a 
chondral defect of the left patella with traumatic arthritis 
for the time period prior to July 31, 2001.  38 C.F.R. § 
3.321 (2007). 

2.  The criteria for the assignment of a rating in excess of 
40 percent on an extraschedular basis have not been met for a 
chondral defect of the left patella with traumatic arthritis 
for the time period from December 1, 2001.  38 C.F.R. § 3.321 
(2007). 

3.  The criteria for the assignment of a rating in excess of 
40 percent on a schedular basis have not been met for a 
chondral defect of the left patella with traumatic arthritis 
for the time period from December 1, 2001.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.71a, Diagnostic Codes 5299-5261 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.  In this case, the veteran's claim for 
entitlement to an increased rating for a left knee disability 
was received in October 2001.  In correspondence dated in 
December 2001, February 2005, August 2005, and October 2006, 
he was notified of the provisions of the VCAA as they pertain 
to the issues of service connection and an increased 
evaluation for his service-connected left knee disability.  
These letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claims and identified the veteran's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in November 2007.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Additional notices as to this matter were provided in October 
2006 and February 2008.

For an increased-compensation claim, 38 U.S.C.A. section 
5103(a) requires at a minimum that the Secretary notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the RO and Appeals Management Center (AMC) dated in December 
2001, February 2005, August 2005, October 2006, and February 
2008 satisfied many of the requirements of the VCAA, these 
letters did not inform the veteran that he needed to show the 
effect that the worsening of his symptoms had on his 
employment and daily life.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  Id.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the veteran demonstrated that he had 
actual knowledge of what was necessary to substantiate his 
claims.  He provided information about the effects that the 
worsening of his symptoms had on his employment and daily 
life in oral testimony during an August 2002 hearing; during 
VA examinations in November 2001, August 2002, and April 
2004; and in written statements dated in March 2006 and 
January 2007.  Based on the foregoing, the Board has 
determined that it is not prejudicial to the appellant to 
proceed to finally decide this appeal as any error in notice 
did not affect the essential fairness of the adjudication.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, private treatment records, and 
Social Security Administration (SSA) disability claim records 
have been obtained and associated with his claims file.  He 
has also been provided with multiple contemporaneous VA 
medical examinations of the current state of his service-
connected left knee disability.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.



Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).
By way of history, it should be noted that a rating action in 
December 1996 awarded the veteran service connection for 
traumatic arthritis of the left knee.  A 10 percent rating 
was assigned effective July 12, 1996.  There was no appeal of 
that decision.  In September 2000, the veteran requested a 
higher rating for the left knee disorder, noting that surgery 
had been performed on the knee.  A rating action in January 
2001, Increased the rating for the left knee to 20 percent 
effective January 11, 2000, and awarded a temporary total 
rating (TTR) of 100 percent effective from August 30, 2000 to 
November 1, 2000 based on surgery performed on the knee.  A 
June 2001 rating action extended the TTR of 100 percent 
rating to January 1, 2001, when the rating of 20 percent was 
restored pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5258.  In October 2001, the veteran requested an 
increased rating for the left knee disorder.  For the period 
from December 1, 2001 the veteran's left knee disability was 
rated as 40 percent disabling under the same provision, but 
recharacterized under Diagnostic Codes 5299-5261.  

When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  See 38 
C.F.R. §§ 4.20, 4.27 (2007).  The diagnostic code is "built- 
up" by assigning the first two digits from that part of the 
schedule most closely identifying the part of the body 
involved and then assigning "99" for the last two digits 
for all unlisted conditions.  See 38 C.F.R. § 4.27 (2007).  
Then, the disability is rated by analogy under a diagnostic 
code for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  
Therefore, the veteran's service-connected chondral defect of 
the left patella with traumatic arthritis is rated according 
to the analogous condition of semilunar dislocated cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint under Diagnostic Code 5258 for the time period 
prior to July 31, 2001.  In addition, the veteran's service-
connected chondral defect of the left patella with traumatic 
arthritis is rated according to the analogous condition of 
limitation of extension of the leg under Diagnostic Code 5261 
for the time period from December 1, 2001.

In a June 2001 rating decision, the RO extended the 100 
percent TTR provisions of 38 C.F.R. § 4.30 from to December 
31, 2000; and reinstated the schedular 20 percent rating 
effective January 1, 2001.  In an April 2002 Decision Review 
Officer (DRO) rating decision, the RO assigned a TTR from 
July 31, 2001 and restored a schedular 20 percent rating from 
December 1, 2001.  In a September 2002 DRO rating decision, 
the RO assigned a TTR from June 11, 2002.  A schedular 20 
percent rating was restored from August 1, 2002 and was 
increased to 40 percent from December 1, 2001 in a November 
2007 rating decision.  The periods during which a TTR was in 
effect have been excluded from consideration for increase 
under the schedular and extraschedular criteria.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007)

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2007)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007)

A November 2007 VBA extraschedular review by the Director of 
the Compensation and Pension Service determined that under 
the provisions of 38 C.F.R. § 3.321(b)(1) an evaluation of 40 
percent should be assigned for the veteran's left knee 
disability.  The Director considered the veteran's initial 
in-service left knee injury, at least 4 left knee surgeries 
performed under general anesthesia from August 2000 to June 
2002, and findings from private treatment providers.  The 
Director noted that the evaluation criteria under Diagnostic 
Code 5258 addressed problems with dislocated cartilage with 
frequent episodes of locking, pain, and effusion, but did not 
address the veteran's additional disability as a result of 
his traumatic arthritis, including osteophytes under his 
patella.  Accordingly, the Director recommended an evaluation 
of 40 percent, based on extraschedular consideration.

§3.321 General rating considerations   
(a) Use of rating schedule.  The 1945 Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation, 
disability and death pension, and in eligibility 
determinations.  The provisions contained in the rating 
schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  (Authority: 38 
U.S.C. 1155) 
(b) Exceptional cases: 
(1) Compensation.  Ratings shall be based as far as 
practicable, upon the average impairments of earning capacity 
with the additional proviso that the Secretary shall from 
time to time readjust this schedule of ratings in accordance 
with experience.  To accord justice, therefore, to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 
(2) Pension.  Where the evidence of record establishes that 
an applicant for pension who is basically eligible fails to 
meet the disability requirements based on the percentage 
standards of the rating schedule but is found to be 
unemployable by reason of his or her disability(ies), age, 
occupational background and other related factors, the 
following are authorized to approve on an extra-schedular 
basis a permanent and total disability rating for pension 
purposes:  the Adjudication Officer, or where regular 
schedular standards are met as of the date of the rating 
decision, the rating board. 
(3) Effective dates.  The effective date of these extra-
schedular evaluations granting or increasing benefits will be 
in accordance with §3.400(b)(1) and (2) as to original and 
reopened claims and in accordance with §3.400(o) in claims 
for increased benefits. 
(c) Advisory opinion.  Cases in which application of the 
schedule is not understood or the propriety of an extra-
schedular rating is questionable may be submitted to Central 
Office for advisory opinion. 
See 38 C.F.R. § 3.321(b)(1) (2007).

Factual Background

The veteran's application for an increased rating was 
received in October 2001.  Pursuant to 38 C.F.R. § 3.400(o), 
the Board will examine the record to determine whether within 
the year prior to the October 2001 receipt of the application 
for a higher rating, it was "factually ascertainable" that 
an increase in disability had occurred.  In this regard, the 
veteran was granted a TTR from August 20, 2000 that extended 
to January 1, 2001.  Thus, the Board must review the evidence 
subsequent to January 1, 2001 to determine if a higher rating 
was merited. 

A January 2001 private physical therapy report from A. & C. 
Physical Therapists, Inc. reported a range of motion of the 
left knee as extension to 10 degrees and flexion to 120 
degrees.  A January 2001 private treatment note from M. R., 
M. D. noted on examination that the veteran had good range of 
motion of his left knee.  Additional treatment notes from Dr. 
M. R. found the veteran's left knee range of motion to be 
from zero to 110 degrees in February 2001 and essentially a 
full range of motion in March 2001.

A February 2001 private treatment note from F. I. Medicine 
Associates indicated that the veteran twisted his left knee 
at work.  The physician observed that the veteran's left knee 
range of motion had decreased to 50 percent due to pain.  
Knee strain was the assessment.  A February 2001 VA Emergent 
Care Center note documented a stable left knee joint and 
normal examination, but referred the veteran to orthopedic 
surgery. 

In an April 2001 VA Emergent Care Center note, the veteran 
stated that his left knee had popped out of place the 
previous night, and he was unable to go to work the following 
day as a result.  In a May 2001 VA Emergent Care Center note 
he indicated that he dislocated his left knee when he bent 
down at work.  He reported that it happened once every 
several months.  The examiner provided a work excuse for the 
following 3 days.

Private operative reports prepared by C. C., M. D. indicated 
that the veteran had two surgical procedures in 2001 - a left 
knee arthroscopy in July and a left knee autologous 
chondrocyte implantation to trochlear lesion in September.  
In an October 2001 letter, Dr. C. C. estimated that the 
veteran would require one year of rehabilitation, indicated 
that he was unable to work for 6 weeks, and allowed him to 
return to light duty work consisting of a desk job once he 
was off crutches.

A DRO rating action in April 2002 awarded the veteran a TTR 
from July 31, 2001 to December 1, 2001 based on the 
aforementioned surgeries.  Thereafter, the 20 percent 
schedular rating was reinstated. 

During a November 2001 VA joints examination, the veteran 
reported that his knee condition affected his ability to do 
his job [as a compressor operator at a PA American Water 
Company] due to his inability to squat and kneel and his 
difficulty lifting, climbing into and out of ditches, and the 
amount of physical labor required.  He stated that his knee 
disability also affected his activities of daily living, such 
as a decreased ability to play sports with his children.  On 
physical examination, the examiner noted range of motion of 
the left knee from 10 to 120 degrees, with significant 
crepitus.  The examiner concluded that the veteran was absent 
20 degrees of full flexion and 10 degrees of full extension.

In a May 2002 private emergency department treatment note 
from UPMC Shadyside Hospital, the veteran reported that he 
felt his left knee buckle while he was walking and fell onto 
his right knee.  The diagnosis was bilateral knee sprain.

A June 2002 private operative report prepared by C. C., M. D. 
indicated that the veteran underwent a left knee arthroscopic 
scar debridement with three-compartment synovectomy.

In an August 2002 hearing before a Decision Review Officer, 
the veteran testified that in his activities of daily living, 
he is unable to kneel, squat, or run, and has difficulty with 
steps and inclines.  He testified that he had not been to his 
job at PA American Water Company since July 2001.  He 
indicated that his usual job involved working with tools and 
digging ditches and that a light-duty desk position was not 
available to him beyond the 3 months he had already worked in 
light-duty due to union regulations and his seniority status 
within the company.

During an August 2002 VA joints examination, the veteran 
reported difficulties at home including bending, squatting, 
kneeling, lifting, going up or down stairs, or doing any 
activities of home maintenance.  He stated that all aspects 
of his job had been affected by his left knee disability, as 
his position involved heavy labor including lifting weights 
of up to 30 pounds and operating heavy machinery.  On 
physical examination of his left knee, the examiner found 
that flexion was limited to about 120 degrees actively, and 
extension was possible to zero degrees.  The examiner further 
indicated that there was no anterior, posterior, medial, or 
lateral instability at the left knee, nor was there any fixed 
ankylosis.

An October 2002 private rehabilitation plan of care summary 
indicated that the veteran's left knee range of motion was 
decreased by 3 degrees of extension and 10 degrees of 
flexion.  A November 2002 progress update listed left knee 
range of motion of full extension to 140 degrees.  Additional 
progress updates dated from January 2003 to April 2003 listed 
left knee range of motion from zero to 125 degrees with 
medial patellar facet pain at end range of flexion.  

An April 2003 private treatment note from C. C., M. D. 
indicated that on examination the veteran was able to perform 
resisted extension of his left knee in his painful arc, which 
was from 90 to 60 degrees.  An April 2003 operative report 
prepared by C. C., M. D. indicated that the veteran underwent 
a left knee suture removal.  The veteran reported 
debilitating pain from the retained sutures, which prevented 
him from performing physical therapy exercises.  The surgeon 
noted that he was point tender to the area.

A June 2003 SSA left knee examination report indicated that 
the veteran had full functional range of motion of both 
knees. 

In a June 2003 private functional capacity evaluation report 
by NovaCare Rehabilitation, the examiner indicated that she 
reviewed the available records, performed musculoskeletal 
functional tests, and obtained the veteran's job description 
as a compressor operator at PA American Water Company, which 
was noted to fit within a medium heavy to heavy physical 
demand category.  The examiner observed multiple well-healed 
scars and noted that the veteran's left knee movement lacked 
5 degrees of extension, while flexion was to 125 degrees.  
The examiner concluded that the veteran's tested capabilities 
fell below that identified within the provided job analysis 
for his prior level of employment as a compressor operator.
A July 2003 SSA Disability Determination and Transmittal 
concluded that the veteran was not disabled for SSA purposes.

An October 2003 Workers' Compensation Settlement Agreement 
awarded the veteran compensation for a left knee injury that 
occurred in July 2000 while working for the water company.

In an April 2004 VA joints examination report, the examiner 
indicated that he had thoroughly reviewed the veteran's 
claims file and radiographic studies.  The veteran reported 
that he was currently unemployed and had been released from 
his employment with PA American Water Company and placed on 
disability due to his inability to complete the heavy labor 
functions of the position.  He stated that he can stand for 
approximately 30 minutes and sit for 20 minutes before he has 
significant stiffness, and that he can go up and down one 
flight of stairs and drive a car for 30 minute without 
significant pain.  On physical examination of his left knee, 
his range of motion was 5 to 100 degrees with significant 
crepitus and quadriceps atrophy.  Repetitive motion of the 
knee revealed that he had significant repetitive cycles, 
greater than 10 because he was limited by pain, fatigability, 
and weakness in his quadriceps.  The examiner opined that the 
veteran had significant, continuing, and increasing 
disability secondary to his post-traumatic arthritis.  He 
further opined that the veteran was not able to participate 
in heavy weightbearing activities or activities that included 
multiple flexion and extension cycles of his leg.  He 
concluded that the veteran's symptoms had significantly 
worsened since August 2002.

In a January 2007 statement, the veteran indicated that he 
has been employed since April 2005 with Braddock Water 
Authority.  He noted that the job was very hard on his knee, 
but it was the only work that he knows.  In addition, he 
stated that he was no longer able to serve as an usher at his 
church because he cannot stand for a long period of time, 
that he was unable to play sports with his sons anymore, that 
riding in or driving a car for a long period was difficult, 
and that he does not go out with his family anymore.

An administrative review of the case was performed by the VA 
Veterans Benefits Administration (VBA) for purposes of 
determining whether an extraschedular rating was merited.  
The Director of the VA Compensation and Pension Service was 
tasked with the review, and following his assessment of the 
records, he determined that the veteran had undergone 
numerous surgeries on the left knee since August 2000.  The 
examiner concluded that aside from the problems associated 
with frequent episodes of dislocated cartilage, locking, pain 
and effusion, the veteran had additional disability due to 
traumatic arthritis in the knee.  He concluded that a 40 
percent rating should be assigned.

For the Time Period Prior to July 31, 2001

The evidence of record demonstrates that the veteran's left 
knee disability caused marked interference with the heavy 
physical demands of his employment as a compressor operator 
at PA American Water Company.  Private treatment records from 
February 2001 show that the veteran sought treatment after 
twisting his knee while at work, while April and May 2001 VA 
emergency treatment notes indicate that the veteran's left 
knee dislocations caused him to miss work.  The evidence of 
record also shows that the veteran last worked for the water 
company in July 2001, had worked at a desk job there for the 
3 months during which one was available to him, and was 
eventually released from the company because his left knee 
disability interfered with his ability to perform the 
physical requirements of the job.  

The Board may review the evidence submitted in the year prior 
to the submission of the claim on October 18, 2001.  
Therefore, the Board finds that since October 18, 2000, the 
case presents an exceptional disability picture:  marked 
interference with employment as to render impractical the 
application of the regular schedular standards and assigns a 
40 percent rating on an extraschedular basis for the periods 
from October 18, 2000 where the veteran was not already 
receiving a TTR based on convalescence due to surgery.  



For the Time Period From December 1, 2001

A.  Extraschedular Consideration

The evidence of record shows that from December 1, 2001 until 
the present, the veteran underwent two additional surgeries 
to his left knee - a debridement of scar tissue in June 2002 
and a suture removal in April 2003.  The Board notes that the 
June 2003 functional capacity evaluation concluded that the 
veteran's tested capabilities fell below that identified 
within the provided job analysis for his prior level of 
employment as a compressor operator at PA American Water 
Company.  However, in a January 2007 statement, the veteran 
reported current employment with Braddock Water Authority 
since April 2005.  Although he stated that the new job is 
very hard on his left knee, he did not indicate that his 
disability caused any marked interference with his new job 
that he has held for over a year.  Similarly, there is no 
indication that the veteran has been hospitalized since his 
2003 suture removal.  

In summary, the Board finds that there is no additional or 
heightened evidence of unusual or exceptional circumstances, 
such as marked interference with employment or frequent 
periods of hospitalization related to this service-connected 
disability that would take the veteran's case outside the 
norm so as to warrant the assignment of an extraschedular 
rating beyond the 40 percent rating already awarded during 
this time period.  While it was noted that the veteran's left 
knee disability has limited his ability to perform the usual 
requirements of his previous compressor job at PA American 
Water Company, objective medical findings are not indicative 
of any unusual or marked interference with his current 
employment where he has worked since April 2005 (i.e., beyond 
that contemplated in the assigned 40 percent rating).  
Consequently, exclusive of periods of assigned temporary 
total ratings, the assignment of a rating in excess of 40 
percent under 38 C.F.R. § 3.321 is not warranted for 
additional extraschedular consideration beyond that already 
awarded.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).



B.  Schedular Consideration

The aforementioned evidence does not reflect any findings 
that would warrant a rating in excess of 40 percent solely 
under the schedular criteria of the General Rating Formula 
for the time period from December 1, 2001.  None of the 
competent medical evidence of record during this time period 
shows that the veteran has leg extension limited to 45 
degrees or less or suffers from favorable ankylosis of the 
knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261 
(2007).

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07. In this regard, the Board 
notes that the April 2004 VA examination findings detailed 
that the veteran performed range of motion testing, but was 
limited by pain, fatigability, and weakness in his 
quadriceps.  However, competent medical evidence during this 
time period reflects that the currently assigned 40 percent 
rating properly compensates the veteran for the extent of 
functional loss resulting from any such symptoms.      

Both  Periods

The Board acknowledges the veteran and his representative's 
contentions that his left knee disability is more severely 
disabling during these time periods.  However, the veteran is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an evaluation in excess of 40 percent for a 
left knee disability for the time period prior to July 31, 
2001 or for the time period from December 1, 2001 on either a 
schedular or extraschedular basis, exclusive of periods of 
assigned temporary total ratings.  Therefore, entitlement to 
a rating in excess of 40 percent for a left knee disability 
for either time period is not warranted.  The Board has 
considered additional staged ratings under Hart v. Mansfield, 
21 Vet. App. 505 (2007), but concludes that they are not 
warranted.  Since the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

For the time period prior to beginning October 18, 2000, 
exclusive of periods of assigned temporary total ratings, 
entitlement to a 40 percent rating is granted on an 
extraschedular basis for a chondral defect of the left 
patella with traumatic arthritis, subject to the law and 
regulations governing the payment of monetary benefits.

For the time period from December 1, 2001, exclusive of 
periods of assigned temporary total ratings, entitlement to a 
rating in excess of 40 percent for a chondral defect of the 
left patella with traumatic arthritis on either a schedular 
or extraschedular basis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


